Case 1:15-cv-03558-RPK-SJB Document 67 Filed 02/14/20 Page 1 of 3 PageID #: 665



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 SEAN PORTER,

                                        Plaintiff,                   ORDER
                -against-                                            15-CV-3558-RPK-SJB

 PORT AUTHORITY OF NEW YORK AND NEW
 JERSEY, OFFICE OF INSPECTOR GENERAL,
 HUNTLEY LAWRENCE, in his individual and
 official capacity, JOHN TUCCI, in his individual
 and official capacity, JOHN KANE, in his individual
 and official capacity, THOMAS L. BOSCO, in his
 individual and official capacity, and PETER QUAGLIA,
 in his individual and official capacity, WILLIAM
 DEVITA, in his individual and official capacity,

                                         Defendants.
 ----------------------------------------------------------------X
 BULSARA, United States Magistrate Judge:

        Defendants (the “Port Authority”) have filed a motion seeking an order for

 contempt against non-party witness Dr. Kimberly Williams (“Dr. Williams”) for her

 failure to produce certain documents at her deposition as required by a so-ordered

 subpoena. For the reasons stated below, the motion is denied.

        The Port Authority bases its contempt motion on Dr. Williams’s alleged failure to

 comply with the subpoena that the Court so-ordered on September 24, 2019. (See Order

 dated Sept. 24, 2019, Dkt. No. 57; Subpoena dated Sept. 24, 2019 (“Subpoena”),

 attached as Ex. G to Aff. in Supp. of Mot. for Contempt dated Jan. 31, 2020, Dkt. No.

 63). The subpoena required Dr. Williams to appear for a deposition and produce

 medical records of Plaintiff at the deposition. (Subpoena at 1). While Dr. Williams

 appeared at her deposition, she did not bring the requested records. (Aff. in Supp. of

 Mot. for Contempt dated Jan. 31, 2020, Dkt. No. 63 ¶ 11).
Case 1:15-cv-03558-RPK-SJB Document 67 Filed 02/14/20 Page 2 of 3 PageID #: 666



        Regardless of the merit or lack of merit of Dr. Williams’s failure to produce the

 records, the Port Authority’s next step should have been to compel compliance, rather

 than seek contempt. Rule 45(g) does permit the imposition of contempt for failure to

 comply with a subpoena; however, “[i]n civil litigation, it would be rare for a court to use

 contempt sanctions without first ordering compliance with a subpoena, and the order

 might not require all the compliance sought by the subpoena.” Fed. R. Civ. P. 45

 Advisory Committee Notes to 2013 Amendment. As such, “[a]lthough Rule 45(g)

 permits a court to hold a person in contempt for failure to obey a subpoena without

 adequate excuse, courts in the Second Circuit have often held that . . . a court should

 first issue an order compelling compliance with the subpoena.” New Falls Corp. v. Soni,

 No. 16-CV-6805, 2017 WL 9732100, at *1 (E.D.N.Y. Oct. 30, 2017) (collecting cases);

 Murphy v. Snyder, No. 10-CV-1513, 2019 WL 4396574, at *6 (E.D.N.Y. Aug. 6, 2019)

 (“[T]he weight of authority in this Circuit is clear that in most circumstances, courts

 should decline to hold a party in contempt for failure to comply with a subpoena prior to

 issuing an order compelling such compliance.”), report and recommendation adopted,

 2019 WL 4415430 (Aug. 23, 2019). “The reason for this approach stems from the fact

 that an order of contempt leading to the impositions of sanctions is a drastic remedy.”

 New Falls, 2017 WL 9732100, at *1.

        Indeed, upon learning of Dr. Williams’s failure to comply at a status conference,

 the Court explained to counsel for the Port Authority that the appropriate next step

 would be to file a motion to compel, and counsel indicated she intended to file a motion

 to compel. (Min. Entry & Order dated Nov. 26, 2019, FTR # 2:17–2:19).

        For these reasons, the motion for contempt is denied. The Port Authority may

 file any motion to compel related to these issues and is reminded of the obligation to


                                              2
Case 1:15-cv-03558-RPK-SJB Document 67 Filed 02/14/20 Page 3 of 3 PageID #: 667



 meet and confer in Rule 37(a)(1). Dr. Williams is reminded that she is under Court

 ordered subpoena and must produce the requested documents. Although the Court has

 not at this point entered a contempt order, it may still do so in the future, should the

 Port Authority obtain an order compelling compliance and if you continue to disregard

 the order to produce the requested documents.

        The Port Authority is directed to serve a copy of this Order on Dr.

 Williams.

                                                  SO ORDERED.

                                                  /s/ Sanket J. Bulsara Feb. 14, 2020
                                                  SANKET J. BULSARA
                                                  United States Magistrate Judge

 Dated: Brooklyn, New York




                                              3
